

115 S2045 IS: Domestic Violence Gun Homicide Prevention Act of 2017
U.S. Senate
2017-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2045IN THE SENATE OF THE UNITED STATESOctober 31, 2017Mr. Blumenthal (for himself, Mr. Murphy, Mr. Markey, Mr. Durbin, Mrs. Gillibrand, Ms. Warren, Mr. Van Hollen, Ms. Duckworth, Ms. Harris, Mr. Booker, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo establish a grant program to encourage States to adopt certain policies and procedures relating
			 to the transfer and possession of firearms.
	
 1.Short titleThis Act may be cited as the Domestic Violence Gun Homicide Prevention Act of 2017. 2.Grant program regarding firearms (a)Grant program (1)Authority to make grantsThe Director of the Office of Community Oriented Policing Services of the Department of Justice may make grants to eligible States to assist the State in carrying out the policies, procedures, protocols, laws, or regulations described in subsection (b).
 (2)Eligible StateA State shall be eligible to receive grants under this subsection on and after the date on which the Attorney General determines that the State has in effect policies, procedures, protocols, laws, or regulations described in subsection (b).
 (3)Use of fundsFunds awarded under this section may be used by a State to assist law enforcement agencies or the courts of the State in carrying out the policies, procedures, protocols, laws, or regulations described in subsection (b).
 (4)ApplicationAn eligible State desiring a grant under this section shall submit to the Director of the Office of Community Oriented Policing Services an application at such time, in such manner, and containing or accompanied by such information, as the Director may reasonably require.
 (b)State policies and proceduresThe policies, procedures, protocols, laws, or regulations described in this subsection are policies, procedures, protocols, laws, or regulations relating to the possession or transfer of firearms or ammunition (as those terms are defined in section 921 of title 18, United States Code) that—
 (1)impose restrictions and penalties substantially similar to or more comprehensive than those described in paragraphs (8) and (9) of subsection (d) and paragraphs (8) and (9) of subsection (g) of section 922 of title 18, United States Code;
 (2)requires the seizure or surrender of all firearms and ammunition from an individual— (A)convicted of any crime for which the restrictions or penalties described in paragraph (1) apply; or
 (B)against whom any court has issued a protection order, as defined in section 2266(5) of title 18, United States Code;
 (3)require the State and local courts to consider at the initial appearance before a magistrate of any individual arrested for any crime for which the restrictions or penalties described in paragraph (1) apply, if the individual possesses a firearm or ammunition that has been or is likely to be used to threaten, harass, menace, or harm the victim or the victim’s child, or may otherwise pose a danger to the victim or the victim’s child and issue a protection order, as defined in section 2266(5) of title 18, United States Code, in which the State or local court shall prohibit the possession of any firearm or ammunition and require the surrender or seizure of any firearm or ammunition then possessed;
 (4)give State and local law enforcement the authority, consistent with the Constitution of the United States, to seize a firearm or ammunition when responding to domestic violence situations, if there is probable cause to believe—
 (A)such firearm or ammunition is contraband or illegally in the possession of the suspected offender; and
 (B)such firearm or ammunition has been or is likely to be used to threaten, harass, menace, or harm the victim or the victim’s child, or may otherwise pose a danger to the victim or the victim’s child; and
 (5)provide for the safe return of any firearm or ammunition seized or surrendered as described in paragraph (2), (3), or (4)—
 (A)at such time as— (i)the restrictions and penalties of paragraph (1) no longer apply to such individual;
 (ii)the protection order described in paragraph (2) or (3) is no longer in force against such individual; or
 (iii)the firearm or ammunition described in paragraph (4) is determined not to be contraband or illegally in the suspected offender’s possession; and
 (B)in a manner that does not endanger the safety of persons who were the victim of any crime described in paragraph (1) or suspected crime described in paragraph (4) or who were the persons protected by the protection order described in paragraph (2) or (3).
 (c)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section.